People v Cordero (2017 NY Slip Op 06851)





People v Cordero


2017 NY Slip Op 06851


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: SMITH, J.P., PERADOTTO, CARNI, LINDLEY, AND WINSLOW, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (948/13) KA 11-01987.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vCIRITO M. CORDERO, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.